Citation Nr: 0521912	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-24 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected bilateral knee 
stress reaction.

2.  Entitlement to a compensable rating for service-connected 
stress reaction of the left knee.

3.  Entitlement to a compensable rating for service-connected 
stress reaction of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
February 1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Little 
Rock, Arkansas, which in pertinent part, denied entitlement 
to service connection for a back disorder, claimed as 
secondary to service-connected bilateral knee stress 
reaction; confirmed and continued a noncompensable rating for 
service-connected stress reaction of the left knee; and 
confirmed and continued a noncompensable rating for service-
connected stress reaction of the right knee.

The veteran testified at a hearing held before the 
undersigned at the RO in May 2005.  At the hearing, the 
veteran raised the issue of entitlement to service connection 
for depression.  This issue is referred to the RO for initial 
adjudication.

The veteran also testified that she was receiving Social 
Security disability benefits due to service-connected 
disabilities.  Where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

In an April 2005 decision, the RO denied entitlement to 
service connection for degenerative joint disease of the 
knees.  In statements received at the RO in May 2005, and at 
the Board in August 2005, she submitted what she labeled as a 
notice of disagreement, but also wrote that she did not 
intend to claim service connection for degenerative joint 
disease of the knees.  This issue is, thus, not before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran testified at her May 2005 hearing that she was 
treated for her disorders each year at the VA medical center 
(VAMC) in Memphis, Tennessee, and had an appointment 
scheduled for the following month.  The claims folder 
contains treatment records from the VAMC in Memphis, 
Tennessee dated until March 2005, but does not contain any 
current treatment records.  VA has an obligation to obtain 
these current treatment records.  38 U.S.C.A. § 5103A(c).    

The veteran also testified that she was treated by various 
private doctors for her disorders.  She noted treatment by a 
orthopedic doctor in Jonesboro, Arkansas; treatment by a 
private physical therapist; treatment by Dr. Giles; treatment 
by Dr. Cooper; and treatment by Dr. Gupta.  Some of the 
records of the treatment are part of the file, however, the 
majority of the records are missing.  VA has an obligation to 
seek records of this treatment.  38 U.S.C.A. § 5103A(b) (West 
2002).  

Additionally, the veteran reported that she has been in 
receipt of Social Security Disability due to her service-
connected disorders since 1997.  The claims folder does not 
reflect that the veteran's records underlying the Social 
Security Administrations determination have been obtained.  
38 U.S.C.A. § 5103A(b)(1) (West 2002); Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  The United States Court 
of Appeals for Veterans Claims has imposed a virtually 
absolute duty to obtain Social Security records.  Woods v. 
Gober, 14 Vet. App. 214, 222 (2000); Baker v. West, 11 Vet. 
App. 163, 169 (1998).  

At her May 2005 hearing the veteran also testified that her 
service-connected disabilities had increased in severity.  
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

In view of the foregoing, this case is remanded for the 
following:

1. Contact the VAMC in Memphis, 
Tennessee, and request that they 
provide copies of all clinical records 
documenting the veteran's treatment for 
knee or back disorders since March 2005 
to the present.

2.  Take the necessary steps to obtain 
records of the veteran's treatment by 
Dr. Giles, Dr. Cooper and Dr. Gupta; 
from her private orthopedic doctor in 
Jonesboro; Arkansas, and her private 
physical therapist.  

3.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's 1997 award of Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.

4.  Arrange for the veteran to be 
scheduled for a VA orthopedic 
examination to determine the severity 
of her service-connected bilateral knee 
disorder.  The claims folder must be 
made available to the physician for the 
examination, and the examination report 
(or an addendum) must state whether 
such review was accomplished.  

The physician should describe all 
symptoms attributable to the veteran's 
service-connected bilateral knee 
disorder.  

The examiner should indicate whether, 
and to what extent in degrees, the 
range of motion of either knee is 
limited by the service-connected 
disabilities.  

The examiner should determine whether the 
service connected knee disability is 
manifested by pain, weakened movement, 
excess fatigability, or incoordination.  
Such inquiry should not be limited to 
muscles or nerves. These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to any pain, weakened movement, 
excess fatigability, or incoordination.

The examiner should indicate whether 
the veteran has either recurrent 
subluxation or lateral instability 
attributable to the service connected 
knee disabilities. The examiner should 
indicate whether such symptoms are best 
described as slight, moderate, or 
severe.  

The examiner should also indicate 
whether the veteran has frequent 
episodes of locking, pain or effusion 
in the joint due to the service 
connected disabilities.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for a VA examination, a 
copy of the notification of examination 
must be associated with the claims 
folder.  The veteran is advised that 
failure to report for a scheduled VA 
examination without good cause could 
result in the denial of her claims.

6.  After ensuring that all the above 
development has been completed, re-
adjudicate the claims, and if they 
remain denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


